Case 14-11734-mdc       Doc 79     Filed 09/27/19 Entered 09/27/19 14:30:05            Desc Main
                                   Document     Page 1 of 1


                       UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANNIA


   IN RE:                                        :              CHAPTER 13

            SHAREA L. FARMER                     :

                  Debtor(s)                      :              Bky#14-11734-MDC

                                                 :


                  CHAPTER 13 STANDING TRUSTEE’S MOTION TO
                 REOPEN CASE AND VACATE ORDER OF DISCHARGE
                    FOR THE PURPOSE OF RECOVERING FUNDS


   To the Hon. Chief Judge Coleman:

   The Chapter 13 Standing Trustee, William C. Miller, respectfully represents:

      1. The Chapter 13 Trustee filed his Final Report on July 16, 2019 indicating case was
         completed for a discharge. Case was closed without any entry of an Order of
         discharge on September 10, 2019.

      2. The Trustee requests the case be reopened for the purpose of recovering previously
         disbursed funds from creditors.

      3. Funds have been disbursed in error to Educational Credit Management (ECMC) in
         the amount of $8,415.58, contrary to the modified plan.

      4. The Chapter 13 trustee has sent a request letter to ECMC for the return of funds on
         September 20, 2019. Upon return of the funds, the Chapter 13 trustee shall disburse
         in accordance with the modified plan.


      WHEREFORE: the Chapter 13 Standing Trustee prays for an order reopening this
      Chapter 13 case, and for such further relief as is just.


                                                         Respectfully Submitted,


                                                         /s/William C. Miller, Esq.
                                                         William C. Miller
                                                         Chapter 13 Standing Trustee

                                                         Date: September 27, 2019
